DETAILED ACTION
The present application is a 371 national stage entry of PCT/US2018/027739.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments, filed February 24, 2021, have been fully considered.
Claim 2 is cancelled.

Claim Objections
Claim 3 is objected to because of the following informalities:  typographical error.  Claim 3 recites the limitation “The method of Claim 1 where in” in line 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Klimpel et al. (US 5,169,518) in view of Zeidani et al. (US 2013/0081808).
Claim 1. A method to recover bitumen comprising the step of in situ contacting oil sands in a subterranean reservoir with a composition comprising an alkanolamine having an HLB- factor, of 0.5 to -2.2 as determined by summing up the Davies' HLB contributions for each 5functional group on the substituents and applying the following equation: 
HLB-factor = HLB(longest chain) + 0.5xHLB (second longest chain) + 0.25xHLB (third longest chain) 
wherein the alkanolamine is described by the following structure: R1R2N-R3OH where R1 and R2 are independently H or a linear or branched alkyl group of 1 to 4 carbons or R1 and R2 comprise a cyclic group of 3 to 7 carbons and R3 is a linear or branched alkyl group of 1 to 8 carbons wherein the OH group can be a primary OH, a secondary OH, or a tertiary -OH group substituted on the 1 to 8 carbon alkyl group R3, where when R3 contains 1 or 2 carbons, R1 and R2 cannot both be hydrogen.
Klimpel discloses a process for recovery of bitumen from tar sands using a composition comprising alkanolamines (Abstract), such as monoethanolamine, diethanolamine, triethanolamine, isopropanolamine, butanolamine and hexanolamine and mixtures thereof (Col. 1, line 58 – Col. 2, line 3; Col. 2, lines 52-62; Table 1).  Klimpel discloses an ex situ process rather than in situ contacting oil sands in a subterranean reservoir as instantly claimed.  However, Zeidani teaches a process for recovery of hydrocarbon from a reservoir of bituminous sands, comprising injecting steam into a region of the reservoir and contacting the bitumen in the region with a composition comprising an ethanolamine such as monoethanolamine, diethanolamine or triethanolamine ([0016]; [0024]; [0047]).  Moreover, Zeidani teaches a first non-ionic surfactant has an HLB greater than 8, and the second non-ionic surfactant has an HLB less than 8 ([0016]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to apply the alkanolamine composition in Klimpel to an in situ oil recovery process, as taught by Zeidani, in order to disperse and condense in the region to increase mobility of the hydrocarbon in the region ([0018]; [0024]).
having an HLB- factor, of 0.5 to -2.2 as determined by summing up the Davies' HLB contributions.  However, since Klimpel discloses the same composition as claimed, the alkanolamine, (if subjected to the Davies’ HLB contribution equation), would inherently have the same properties as claimed, (i.e., having an HLB- factor, of 0.5 to -2.2).  If there is any difference between the composition of Klimpel and that of the instant claims, the difference would have been minor and obvious insofar as because it has been held that “products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775,227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934). 
Claim 3. Klimpel in view of Zeidani teach The method of Claim 1.  Klimpel further discloses where in the alkanolamine is N-ethylethanolamine, N,N- 20diethylethanolamine, 3-amino-1-propanol, N-methyl-3-amino-1-propanol, N, N-dimethyl-3-amino-1-propanol, N, N-diethyl-3-amino-1-propanol, 3-amino-2-propanol, N-methyl-3- amino-2-propanol, N, N-dimethyl-3-amino-2-propanol, N, N-diethyl-3-amino-2-propanol, 4-amino-1-butanol, N-methyl-4-amino-1-butanol, N, N-dimethyl-4-amino-1-butanol, N, N- diethyl-4-amino-1-butanol, 4-amino-2-butanol, N-methyl-4-amino-2-butanol, N, N- 25dimethyl-4-amino-2-butanol, N, N-diethyl-4-amino-2-butanol, 4-amino-3-butanol, N- methyl-4-amino-3-butanol, N, N-dimethyl-4-amino-3-butanol, N, N-diethyl-4-amino-3- butanol, 5-amino-1-pentanol, N-methyl-5-amino-1-pentanol, N, N-dimethyl-5-amino-1-pentanol, N, N-diethyl-5-amino-1-pentanol, 6-amino-1-hexanol, 7-amino-1-heptanol, or 8-amino-1-octanol (Col. 2, lines 52-62 “monoethanolamine, diethanolamine, triethanolamine, isopropanolamine, butanolamine and hexanolamine and mixtures thereof”; Tables 1, 3).  
The method of Claim 1.  Zeidani teaches comprising the steps of: i) treating a subterranean reservoir of oil sands by injecting steam containing the alkanolamine composition into a well ([0016]), and 14WO 2018/208438PCT/US2018/027739 ii) recovering the bitumen from the well ([0016]).  
Claim 5. Klimpel in view of Zeidani teach The method of Claim 4.  Zeidani does not explicitly teach wherein the concentration of the alkanolamine in the steam is in an amount of from 100 ppm to 10 weight percent.  However, Zeidani does teach that the amine surfactant may have a concentration from about 10 ppm to about 10,000 ppm, based on the liquid volumes of the surfactant and steam (water) ([0099]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the concentration of ethanolamine in Klimpel, as modified by Zeidani, to the range as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Moreover, where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ 2d 1934 (MPEP § 2144.05 I).  
Claim 6. Klimpel in view of Zeidani teach The method of Claim 4.  Zeidani does not explicitly teach wherein the concentration of the alkanolamine in the steam 5is in an amount of from 500 ppm to 5,000 ppm.  However, Zeidani does teach that the amine surfactant may have a concentration from about 10 ppm to about 10,000 ppm, based on the liquid volumes of the surfactant and steam (water) ([0099]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the concentration of ethanolamine in Klimpel, as modified by Zeidani, to the range as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Moreover, where the claimed ranges In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ 2d 1934 (MPEP § 2144.05 I).  
Claim 7. Klimpel in view of Zeidani teach The method of Claim 1.  Klimpel further discloses where the alkanolamine has a boiling point equal to or less than 300°C (Col. 2, lines 52-62).

Response to Arguments
Applicant's arguments filed February 24, 2021 have been fully considered but they are not persuasive.
Applicant argues that “Klimpel and Zeidani teach the use of monoethanolamine and diethanolamine for the increasing of recovery rates of hydrocarbon from a reservoir of bituminous sands [Zeidani at paragraph [0016] and Klimpel at claim 2]. By way of the present amendment, none of the claimed subject matter features the use of monoethanolamine or diethanolamine. Thus, Klimpel and Zeidani taken in whole or in-part fail to teach or suggest the presently claimed subject matter. Allowance of the amended claims is respectfully requested.”
However, contrary to Applicant’s arguments, Klimpel is not limited to the use of monoethanolamine and diethanolamine.  Klimpel discloses a process for recovery of bitumen using a composition comprising alkanolamines, such as monoethanolamine, diethanolamine, triethanolamine, isopropanolamine, butanolamine and hexanolamine and mixtures thereof (Col. 1, line 58 – Col. 2, line 3; Col. 2, lines 52-62; Table 1).  
Although Klimpel discloses that monoethanolamine and diethanolamine are particularly useful, the MPEP § 2123 states that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.").
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. 

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Moreover, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cioletti et al. (US 2008/0139418); Siess, Jr. (US 3,782,472).
Cioletti discloses a method for removal of crude oil deposits from tar sands by injection of a composition comprising alkanolamines (Abstract; [0049] – [0050]; [0056]).
Siess discloses a process for stimulating the production of petroleum from underground formation by treating the formation with steam and a demulsifier comprising alkanolamines (Abstract; Col. 10, lines 56-66; Col. 11, lines 1-8).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J Miller whose telephone number is (571)272-6242.  The examiner can normally be reached on M-F from 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRYSTAL J MILLER/Primary Examiner, Art Unit 3674